In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Brookhaven, dated May 15, 2002, which, after a hearing, denied the petitioner’s application for certain area variances, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Henry, J.), dated February 19, 2003, which, upon an order of the same court dated December 6, 2002, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the appellant’s contention, the denial of the petitioner’s application for certain area variances to build a single-family dwelling has a rational basis and is supported by substantial evidence (see Matter of Ifrah v Utschig, 98 NY2d 304, 308 [2002]; Matter of Sasso v Osgood, 86 NY2d 374 [1995]). The requested variances were substantial and would have a detrimental effect on the character of the neighborhood. The alleged difficulty was also self-created (see Town Law § 267-b [3]; Matter of Pecoraro v Board of Appeals of Town of Hempstead, 2 NY3d 608, 614-615 [2004]; Matter of Westervelt v Zoning Bd. of Appeals of Town of Woodbury, 7 AD3d 632 [2004]).
The petitioner’s remaining contentions are without merit. H. Miller, J.P., Goldstein, Cozier and Skelos, JJ., concur.